William H. Rehnquist: We'll hear argument now in No. 91-913, John R. Patterson, Trustee v. Joseph B. Shumate, Jr.-- Mr. Agee. Is that the correct pronunciation?
G. Steven Agee: It is Agee, Mr. Chief Justice.
Byron R. White: Agee.
G. Steven Agee: Yes, Mr. Chief Justice. Mr. Chief Justice, and may it please the Court: This case involves the disposition in bankruptcy of a debtor's interest in an ERISA qualified pension plan which has terminated. The ERISA policy of safeguarding benefits in a participant's plan crosses with the bankruptcy policy of marshalling all of a debtor's assets for the payment of creditors in return for a fresh start. The trustee in bankruptcy's position is that the ERISA benefit is included as an asset of the bankruptcy estate, subject to any exemption that exists under the code. If this is the law, what are the public policy results of it? Would there be multitudes left destitute by attachment of the pension interest in bankruptcy? Would pension plans be cancelled or a pension plan administration made untenable, and would there be an improper change to the uniformity of application of ERISA rules? I would submit that the answer to those questions is no. Most plan participants would not be affected in the event that the ERISA plan benefit were included as part of their estate should they take bankruptcy. The first ground of defense in that case would be the spendthrift-type protection that exists in an ERISA plan by reason of ERISA's requirement that every plan have an anti-alienation protection. For instance, if you, whether you worked on the line for Ford Motor Company or were the chief executive officer, your ability to control the distribution out of the pension for your benefit the day before you filed bankruptcy would be extremely limited, if existing at all. As with the Coleman Furniture Corporation case, if someone worked on the line building chairs for Coleman Furniture Corporation they would have no control over the plan. They would have no access to be able to get any benefits out of the plan.
Byron R. White: What does that have to do with anything before us?
G. Steven Agee: Mr. Justice White, I think what that has to do with is establishing that plan participants have very little exposure, by and large, if the interest of their--
Byron R. White: What does that have to do with the entitlement of the beneficiary?
G. Steven Agee: --It protects the entitlement of the beneficiary. Let me go directly, in answer to that question, to the legal argument with respect to an exclusion and an exemption out of the bankruptcy code. Congress has only apparently spoken one time directly, either in ERISA or the bankruptcy code, as to when an exemption for an ERISA benefit would exist. In the exemption section of the bankruptcy code Congress specifically said that the debtor's interest in a pension plan, qualified under section 401(a) would be exempt, limited to the reasonable needs of the debtor. That establishes an exemption in bankruptcy which could not exist if the interest in the ERISA plan is first excluded from the estate under section 541(c)(2) of the code.
Byron R. White: But this section applies to all pension plans or not?
G. Steven Agee: Section 522? Section 522 makes a division into two different categories. In, for distance, the District of Columbia, which is a non-opt-out State, it uses the Federal exemptions. In opt-out States such as Virginia, which is the majority of States, they do not have this reasonable needs of the debtor limitation. However, if there exists--
Byron R. White: Yes, but it would apply to, not just ERISA pension plans, wouldn't it?
G. Steven Agee: --That... that's correct. 522--
Byron R. White: But if it is an ERISA plan you have a provision in ERISA plans that may not be present in other plans, namely, that it is not subject to attachment.
G. Steven Agee: --Mr. Justice White, that's correct. And I would say that the key point that comes out that is that if there is first an exclusion out of the bankruptcy estate, by virtue of the applicable nonbankruptcy law language in section 541(c)(2), then you would never be able to get to the exemption provision. That would in effect write out of the code in the non-opt-out States the provision that limits to the reasonable needs of the debtor the exemption under ERISA.
Byron R. White: Well, on your provision you are writing out of the code, ERISA as a nonbankruptcy applicable law.
G. Steven Agee: That's correct, in a sense, Mr. Justice White, for two reasons. One, if you attribute to the language in 522(d)(10)(e) the plain meaning that Congress has written in that there is to be an exemption limited to the reasonable needs of the debtor, you write out effectively an exclusion, if it were to exist under 541(c)(2). Otherwise, that serves no function. That is true there are church plans and some government plans that would still function under this section 522(d). However, the reasonable needs limitation would be written out.
William H. Rehnquist: Where do we find the text of 522(b)(2)(a)? I mean, other than the U.S. Code. Where in the briefs?
G. Steven Agee: In my brief, Mr. Chief Justice, it would be in the petition for cert.--
Anthony M. Kennedy: Is that Appendix 1A, petition for cert?
G. Steven Agee: --That's correct, page 60A in the petition for certiorari.
Anthony M. Kennedy: Thank you.
G. Steven Agee: The bankruptcy trustee would be able to access, if the ERISA benefit is included as part of the estate, only that to which the debtor could have accessed. If there was no ability of the debtor to get into the plan at the time they filed bankruptcy, to take something out, the bankruptcy trustee could accede to no greater right than the debtor had. That is another reason that I believe that the inclusion in the estate of the ERISA benefit would be of limited significance to most participants in most plans.
David H. Souter: Well, it might be of limited significance, but it's still the case that there is not a complete identity of the subjects to which the exclusion and the exemption apply. So you cannot... I take you agree, you cannot make the argument that the one is rendered sort of totally useless by the other.
G. Steven Agee: Mr. Justice Souter, I do to this extent: that if you conclude first that there is an omnibus exclusion of ERISA benefits under 541(c)(2), using that applicable nonbankruptcy law language, then if you came to the exemption section, the only place where the Congress apparently has said explicitly, this is where we are dealing with an ERISA benefit, and it has placed, at least in the non-opt-out States, a limitation to the reasonable needs of the debtor, I submit that that is written out of the code because you have created first an omnibus--
David H. Souter: That may be written out with respect to the ERISA plans, but there are still going to be plans covered by the exemption that are not covered by the exclusion; isn't that correct?
G. Steven Agee: --That is correct. There are some plans that would be covered. When the drafting was done on section 522(d), the commission on the bankruptcy laws--
Antonin Scalia: Where is the language you are talking about? The text of the reasonable needs-- --6(b)(a), isn't it? No.
G. Steven Agee: --522(d), I think will be, as cited in my brief--
William H. Rehnquist: Where is the... I want the text.
G. Steven Agee: --That would be page 3.
William H. Rehnquist: Page 3 of your brief?
G. Steven Agee: Yes, Mr. Chief Justice.
William H. Rehnquist: Thank you.
G. Steven Agee: But if there is an inclusion of the ERISA benefit where the actual trust protection of the plan doesn't cover it for some reason, or if the bankruptcy trustee was able to access an asset that the debtor could actually reach into the plan and take out, there would still remain the exemptions available in bankruptcy under section 522(d). I would submit that plan administration would not be affected to any significant degree because the processing of many, many qualified domestic relations orders would be no different than the processing of the bankruptcy order to pay out part of the pension plan.
John Paul Stevens: Mr. Agee, could I ask you a question because I must confess I am having a little difficulty following the argument. As I understood the court of appeals, they analyzed the case under 541(c)(2) and found it unnecessary to reach 522. Is that correct?
G. Steven Agee: That's correct.
John Paul Stevens: And am I also correct that your argument based on this (d)(2), whatever, relates solely to 522?
G. Steven Agee: No, Mr. Justice Stevens. What I am saying is that the plain meaning of this 522(d), the exemption provision, has Congress writing, for the only time, either in the bankruptcy code or ERISA, how will we treat ERISA benefits in bankruptcy?
Antonin Scalia: It doesn't refer to ERISA though. That's why you mislead me. I am looking around. It doesn't say ERISA.
G. Steven Agee: Well, it refers to, on page 4, three triple I's, plans... it's done in the negative, but plans to qualify under section 401(a). And that is ERISA.
Antonin Scalia: Exclusively ERISA, nothing but ERISA--
G. Steven Agee: No, that would include other types of plans including Government plans.
Antonin Scalia: --Yes, but that shoots your argument.
G. Steven Agee: Well, I hope that it doesn't.
Antonin Scalia: That utterly destroys your argument.
G. Steven Agee: Because if you are going to accord plain meaning to this particular section, then reasonable needs limitations for private plans, pension plans, stock bonus plans, profit-sharing plans, that's gone. And when this section was drafted, placed into the code, the bankruptcy commissioners' report was very specific in what they wanted to get at here. They were to exempt the private employer plans and the reason that the reasonable needs limitation was put in there was that in recognition, as here, that there would be substantial benefits held by corporate officers and by members of professional corporations. That is exactly what I think the Congress was trying to get at in this provision.
Antonin Scalia: But even if ERISA is excluded under the earlier provision, you would still need this provision to cover some plans other than ERISA, as to which you wanted only the reasonable needs limitation; isn't that right? So it would still make sense.
G. Steven Agee: It would still make sense as long as... if you read out 522(d) the coverage for pension plans, stock bonus plans and profit-sharing plans, which would be private plans.
Antonin Scalia: Right.
G. Steven Agee: And I don't think the Congress would have intended that if they would have included that language in the statute.
Antonin Scalia: Maybe not, but you can't say that it is utterly illogical. You might say that it doesn't cover very much, but it still covers something that you would need that language to cover, despite the fact that you had excluded ERISA earlier.
G. Steven Agee: It would... that's correct. It would still continue to cover a Government plan and a State plan.
Antonin Scalia: A little bit.
G. Steven Agee: There is another issue here in dealing in particular with the exemption question which differentiates this particular case from other cases the Court has heard before. When there have been garnishment or levy statutes, State statutes which have attempted to reach into a pension plan and take something out, they have been preempted by that language in ERISA, section 514(a) which preempts State law. But ERISA also includes another section that some would call a Federal preemption statute which does not say that ERISA overrides other Federal law, but it says that ERISA will not impair, invalidate or supersede other Federal law. And I would submit that the bankruptcy code entering the picture fits into that circumstance, that if the all inclusive scope of section 541 of the code, which is to include all of the debtor's legal and equitable interests in property, are brought into the code, that if the anti-alienation provision of ERISA overrides it, then it has impaired, superseded and certainly modified the all-inclusive scope of property that was intended to be included in the bankruptcy estate. If you do reach the supposition that there is not an exclusion of ERISA benefits from the bankruptcy estate, there would still remain the question under section 522 as to what kind of an exemption exists if any in an opt-out State. The bankruptcy trustee's position that there is, there is... there are exemptions but that they are limited to the exemptions created by State law. ERISA is--
John Paul Stevens: Could I back up just a second because I want to be sure I understand your argument. 541(c)(2) says that a restriction on the transfer of beneficial interest to the debtor and the trust that is enforceable under applicable nonbankruptcy law is enforceable in a case until this title. Are you contending that ERISA is not applicable nonbankruptcy law?
G. Steven Agee: --I do, Mr. Justice Stevens, for several reasons.
John Paul Stevens: But I didn't understand you had made that argument yet, and that is the argument the court of appeals addressed and disagreed with.
G. Steven Agee: That's correct.
John Paul Stevens: Now, why are they wrong?
G. Steven Agee: There are several reasons. The first is this articulation that I attempted to make that says the Congress has dealt with ERISA benefits as a matter of exemption over here in 522(d), and they put this reasonable needs limitation in here. So if you say first under 541(c)(2) that you exclude all the benefits, then with respect to the private employer plans, which are the prime focus of the exemption section... not the exclusive, but a primary... that the reasonable needs limitation isn't going to be there for any of those ERISA benefits, a plain meaning type argument.
Byron R. White: So you say, to G these two sections you have to just say that ERISA is not an nonbankruptcy law... applicable nonbankruptcy law.
G. Steven Agee: In this particular section--
Byron R. White: Because Congress has specifically dealt with the issue in another section?
G. Steven Agee: --That is the primary argument, Justice White.
Byron R. White: What kind of a nonbankruptcy law would... what kind of an law would be an applicable nonbankruptcy law?
G. Steven Agee: In that section, 541(c)(2), the argument has been made in all the other lower courts that the law... the applicable nonbankruptcy law is limited to State law in that section. There are other sections in the bankruptcy code where that term means both State and Federal law, but under the two--
John Paul Stevens: Can I interrupt you again? Why wouldn't your argument about making the reasonable needs thing superfluous apply also to a State law of spendthrift trust, because there you had no reasonable needs limitation if it qualifies as spendthrift trust under State law.
G. Steven Agee: --If it qualifies... if you accept the bankruptcy trustee's argument that State law is applicable to nonbankruptcy law only here and the spendthrift trust protection applies, then it has taken the property out of the estate by this specific statutory exclusion before you get to the exemption provision.
John Paul Stevens: Exactly.
G. Steven Agee: And in the legislative history of this section, the discussion is on the continuing over of the pre-code practice of honoring spendthrift trust protection under State law. There are... the two most closely related sections in the bankruptcy code to this one which are 541(c)(1) that deals with what laws interfere with inclusion of property in the estate, and 522(b)(2)(b), which is tenants by the entirety property. The phrase, applicable nonbankruptcy law is limited to State law in those cases, the two most closely related. So with that degree of difference between the statutes, I think it is legitimate to look beyond it into the legislative history to see this indication toward State law. But if ERISA then boils down to a question of exemption, the question in the non-opt-out State is settled, the reasonable needs of the debtor. But in the States that don't opt out, would it exist as a Federal exemption? The legislative history again of that section makes no mention of ERISA as an exemption. And in addition, ERISA is addressed by statutory reference directly in the non-opt-out section, 522(d), but not addressed in the opt-out section, which is 522(b)(2)(a). It also points out the difference in the type of anti-alienation protection that ERISA provides if you compare it I think with just about any other Federal protection statute: Social Security, civil service, Foreign Service benefits. Those statutes provide a direct prohibition on any type of alienation, garnishment or levy. ERISA, though, provides a derivative type protection. It doesn't say these assets shall not be garnished. It provides that the ERISA plan must contain a provision that prohibits alienation, and that is successful in the nonbankruptcy context because of the State preemption provision in ERISA where ERISA overrides all of the State laws. But with the provision in ERISA that says it will not impair or supersede another Federal statute, then I think that, pointing up the difference in the type of exemption ERISA puts out, is authority for there being no Federal exemption under 522. The exemption provisions in the bankruptcy code are essentially State-based exemptions. If the Congress had wanted to do otherwise, then 522(d) would be the only provision there. That is why, for instance, Virginia has a $5,000 homestead exemption and Texas has a virtually unlimited exemption. Lastly, I would add a word about the rule that the Court has discussed in Dewsnup v. Timm extending the MidAtlantic National Bank case. In those cases where there is a pre-code practice, unless it is set aside by specific language of the bankruptcy code, or by the legislative history, that practice carries over post-code. There was a pre-code, and in fact, in some cases, post-ERISA practice that included assets from a plan which were in pay status such as we have here from a terminated plan prior to the time that Chapter 7 proceedings began. This practice is not negated in the bankruptcy code or even mentioned in the legislative history, and I will submit that that practice carries over under the rule from the Dewsnup and MidAtlantic cases. The inclusion of the ERISA benefits would cover comparatively few participants but it would cover those who have the ability to access plan assets the day before they file bankruptcy. And I would submit, if the policy consideration is that we want to protect this stream of income, if the debtor has the ability to take it out, he can just as easily go to Mexico with it as he can, use it for any type of retirement benefit. There is no restriction on it, if the debtor can get that property out before he files for bankruptcy. That's what this case would cover. And I would also submit, it does harmonize the Federal exemption provision and the ERISA Federal preemption provision by including the asset in the bankruptcy estate. And it honors the pre-code practice of including in a bankruptcy estate those assets which are in pay status at the time that the debtor files for bankruptcy. And Mr. Chief Justice, I would like to reserve the remainder of my time for rebuttal.
William H. Rehnquist: Thank you, Mr. Agee. Mr. Huennekens.
Kevin R. Huennekens: Mr. Chief Justice, and may it please the Court: Mr. Shumate's interest in the Coleman Furniture Company pension plan should be excluded from the bankruptcy estate for three reasons. First, it is required by the plain meaning of section 541(c)(2) of the bankruptcy code. Second, no judicial exception should be made to the considered congressional policy choice that this Court recognized in Guidry for beneficiaries who file bankruptcy. And third, property interests should be treated the same whether a debtor is in bankruptcy or outside of bankruptcy. Turning to the first reason, the plain meaning. The language of 541(c)(2) says that where a trust contains an enforceable restriction on the transfer of a beneficial interest that is enforceable under applicable bankruptcy law, the restrictions recognized in bankruptcy and operates to exclude that interest from assets of the bankruptcy estate.
Byron R. White: Applicable nonbankruptcy law.
Kevin R. Huennekens: Applicable nonbankruptcy law, yes, Your Honor. Certainly, ERISA qualifies as applicable nonbankruptcy law.
Byron R. White: A lot of ERISA plans are pension plans, aren't they?
Kevin R. Huennekens: Yes, Mr. Justice.
Byron R. White: Well, 522 speaks of pension plans and it says how much of it can be exempted. And how do you... why do you exclude ERISA plans from that provision?
Kevin R. Huennekens: The reason, Mr. Justice White, that ERISA plans exclude from 541(c)(2) is because ERISA requires that qualified plans, the pension plan, the assets be held in a trust. It also requires that the trust impose a restriction on the transfer of a beneficiary's interest in the trust. So for those two reasons it qualifies as--
Byron R. White: Well, I know. My question is, why doesn't an ERISA plan fall under 522(d), where it says... where it limits the amount of a pension plan that is exempt from administration?
Kevin R. Huennekens: --There may very well be a slight overlap between the two provisions, but that is not necessarily fatal. Section 522 deals with... 522(d)(10)(e) deals with many different kinds of pension plans and in addition to pension plans, deals with profit-sharing plans and other types of interest such as stock bonus plans. It also would cover unqualified plans, such as a deferred compensation plan. So the universe covered by 522(d)(10) is very different from the restriction in 541(c)(2) which covers only a small majority... minority of these plans which is the ERISA-qualified plan. And then to get to the section (iii), which covers a restriction for insiders, basically, when a plan is established that says, well, for them, under section 522, only plans that qualify under these certain sections of the Internal Revenue Code can be exempted. Again, there are many types of plans that are included within that provision. For instance, IRA's would be included, an Individual Retirement Account, which is not an ERISA-qualified plan. Also included, as petitioner mentions, would be the church plans and government plans which are ERISA-qualified plans that do not contain an anti-alienation provision. So the exemption would be necessary because those assets are not held in a trust and are not subject to the exclusion of section 541(c) of the bankruptcy code. Turning back to the plain meaning of section 541, nothing in the statute itself suggests that section 541(c)(2) was meant to refer only to State spendthrift trust law as the petitioner suggests. There... the term, applicable nonbankruptcy law is intentionally broad and it is unqualified on its face. In other portions of the bankruptcy code, that same term is used, and in each occurrence it refers to both Federal law and State law and not simply to State law.
William H. Rehnquist: How can you be certain of that, Mr. Huennekens? Has that been... have these other provisions that you say do that, have been definitively construed by the courts?
Kevin R. Huennekens: Mr. Chief Justice, they have not been definitively construed. We have set forth in our brief a number of occurrences... and the Fourth Circuit set forth a number of occurrences where the phrase was used throughout the bankruptcy code. And in each one of those circumstances, the Fourth Circuit observed that it was referring to both Federal and State law.
William H. Rehnquist: How did the Fourth Circuit know that?
Kevin R. Huennekens: From the context within which the language was used in a particular place, for instance, referring to the securities laws, referring to copyright law, those types of references, obviously incorporating Federal law as well as State law. This Court has said time and again that courts must presume that a legislature says in its statute what it means. When the language is unambiguous, judicial inquiry is complete. I would submit that there is no basis, no reason to refer to the legislative history in this case as petitioner argues. But even if the Court were, the legislative does nothing more than suggest that Congress intended for spendthrift trust law to be included within the scope of 541(c)(2). It certainly doesn't suggest anywhere that ERISA was meant to be excluded from it. The second reason is that as this Court recognized in Guidry, the anti-alienation provision in ERISA reflects a considered congressional policy choice. That decision was to safeguard a stream of income for pensioners, and even if that decision, this Court wrote, prevents others from securing relief for wrongs done. If exceptions are to be made, this Court wrote, it is for Congress to make them. No exceptions should be made here for a debtor who files bankruptcy. Indeed, if employee malfeasance and criminal misconduct did not justify the creation of an exemption, the mere filing of a bankruptcy petition should not. Furthermore, the policies of ERISA and of the bankruptcy code are not incompatible. ERISA is entirely compatible with the fresh-start policy of the bankruptcy code. Indeed, if a debtor such as Mr. Shumate, is... who is entirely dependent upon his retirement benefit for his livelihood is to have any type of fresh start, his retirement income must be protected. A fresh start means protecting that retirement income. The anti-alienation provision is not dependent upon State spendthrift trust law. When this Court decided Guidry, the Court did not refer to the State spendthrift trust law of Colorado to determine whether or not the pension benefits in that case could be subject... subjected to a constructive trust. That would be contrary to ERISA's policy of national uniformity. The enforcement would become dependent on the vagaries of State spendthrift trust laws. State spendthrift trust law varies from State to State. In some States creditors can reach the corpus of spendthrift trusts, and in other States spendthrift trusts have been abolished altogether. Furthermore, contrary to what petitioner suggests, most--
Antonin Scalia: You mean it doesn't cover spendthrift trusts?
Kevin R. Huennekens: --In some States, spendthrift trust law has been abolished altogether.
Antonin Scalia: Yes, but in those States where there is spendthrift trust laws, they would apply. They would be an applicable law, wouldn't they?
Kevin R. Huennekens: They most certainly would be an applicable law.
Antonin Scalia: So that problem of having somewhat varying and inconsistent State laws apply, I mean, that problem exists no matter what, doesn't it?
Kevin R. Huennekens: Mr. Justice, I am suggesting that ERISA has its own... by virtue of the anti-alienation provision, which has been... preempts State law, it is the end of the analysis with regard to whether or not it can be... the pension benefit can be subjected to creditor process.
Antonin Scalia: Once you have an ERISA plan, I understand. But you are not suggesting that courts would not have to grapple with varying State laws with respect to spendthrift trusts under this provision anyway. I mean, in some other instances, they will have to do that.
Kevin R. Huennekens: That is correct.
Antonin Scalia: But just not for ERISA plans.
Kevin R. Huennekens: Just not for ERISA plans. And the reason it is not just for ERISA plans and why it is important, is because many of the practices that ERISA actively encourages would be prohibited or violate the spendthrift trust laws in certains jurisdictions. For example, allowing employees to make matching contributions would violate the spendthrift trust laws in various States. Allowing for hardship withdrawals would violate the spendthrift trust laws in various States. Furthermore, many spendthrift trust laws would treat as self-settled a plan where an employee can reach his retirement benefit upon termination, a provision that ERISA requires. For these reasons, Congress choose to preempt the area and to avoid these nuances of State spendthrift trust law. Furthermore, on the element of control, no fact-based inquiry under State law is necessary and no exception is necessary. ERISA already contains adequate safeguards to protect against the type of potential mischief that could occur as suggested by the petitioner. ERISA places limits on the amounts that an individual can contribute to a plan. It places limits on the ability to develop short-term plans. It also has requirements on the type and number of employees that would be covered under a plan. ERISA has stringent fiduciary requirements and the Secretary of Labor is given broad enforcement powers, as is the Internal Revenue Service, which can disqualify a plan for violation and trigger significant adverse tax consequences. Furthermore, section 548 of the bankruptcy code would give a trustee the right to avoid fraudulent conveyances made by a person in control during the year preceding the filing of the bankruptcy petition. These safeguards are adequate, and the type of exception that is being advocated by petitioner is not necessary, and in fact, it would destroy the uniformity that Congress ought to achieve. It would also destroy many of the provisions encouraged by ERISA to foster growth of pension plans. The third reason why Mr. Shumate's interest in the retirement plan should be included... should not be included in the bankruptcy estate is because of the disparate treatment that the property interest would be given inside a bankruptcy as opposed to outside a bankruptcy. If a bankruptcy exception to the ERISA's anti-alienation provision were to be created, then a debtor outside of bankruptcy would enjoy greater rights than a debtor who is inside a bankruptcy. This Court has previously recognized that there should be uniformity of treatment of property interests in those circumstances--
William H. Rehnquist: How would that come about, Mr. Huennekens, what you just said?
Kevin R. Huennekens: --It is... the restriction on the voluntary or involuntary alienation of ERISA plans is uniformly enforced outside of bankruptcy. Petition acknowledges that, so that under Virginia law, for instance, no creditor can reach through garnishment, attachment or any other vehicle that benefit. But a creditor could force an individual into bankruptcy either by an involuntary filing or other pressure... collection pressure... and thereby reach the retirement benefit, so that the retirement benefit would have a different status inside a bankruptcy where it would be vulnerable to creditors, as opposed to outside a bankruptcy where it would be protected.
Byron R. White: That seems to me the whole purpose of the bankruptcy law is to collect assets that have never been collected before and protective and made available to creditors. And if you exemptions that operate outside of bankruptcy, by virtue of State law, don't those same exemptions continue to operate in bankruptcy even though it is a part of the estate?
Kevin R. Huennekens: The easy answer, Mr. Chief Justice, is yes. But in the area of ERISA, what we are finding is that ERISA preemption provisions are being held to preempt State law exemptions. And so what you are ending up with in many jurisdictions such as in the Ninth Circuit are complete inability for debtors to exempt retirement benefits, either by exclusion or exemption. Mr. Justice White, in response to your question, the policy of the bankruptcy code is to allow a trustee to assemble assets and to step into the shoes of the debtor and to assemble the assets and liquidate them for the benefit of creditors.
Byron R. White: But property is just treated differently in a bankruptcy proceeding than it is outside of bankruptcy.
Kevin R. Huennekens: I would respectfully say no, that inside of bankruptcy, the property interests are the same as those outside of bankruptcy. A trustee has a few additional powers that support or promote the concept of equality of distribution among creditors, such as being able to avoid preferences and pursuing fraudulent conveyances.
Anthony M. Kennedy: Well, outside of bankruptcy, creditors can just sue and attach. Inside a bankruptcy, they can't.
Kevin R. Huennekens: That's exactly right, Justice--
Anthony M. Kennedy: So the property is treated differently.
Kevin R. Huennekens: --The property is subject to an automatic stay, so the creditors cannot reach the property, but the property is there to be liquidated for the benefit of the creditors by a trustee and then equally divided among all creditors under the distribution provisions of the bankruptcy code rather than allowing one creditor to attach and beat out the other creditors. And that would be the policy difference that would occur in bankruptcy. But with regard to what property can be reached, the laws are uniform inside of bankruptcy and out, otherwise, creditors would be encouraged to file involuntary bankruptcies and force creditors into bankruptcy, which is a policy which has not been encouraged under the law. Finally, I would like to address for just one moment, the suggestion about the pay status in this case. In petitioner's brief and response, it suggests that this case was already in a pay status and suggests a date that was subsequent to the filing of the bankruptcy petition by Mr. Shumate. Mr. Shumate filed bankruptcy a month before the date that petitioner contends the plan was terminated. In fact, this plan, the trust, held these assets for 3 years after the date that petitioner suggests was the termination date, which I would suggest is an artificial date. And in any event, a bankruptcy estate is created under section 541 upon the filing of the bankruptcy petition and not upon any date of conversion, and section 348 bears that out in the bankruptcy code. Thank you.
William H. Rehnquist: Thank you, Mr. Huennekens. Mr. Wright, we will hear from you.
Christopher J. Wright: Thank you, Mr. Chief Justice, and may it please the Court: Two of my main points have been made by the Court and so let me try to deal with them very briefly. First, I think it has been pointed out that the linchpin of the bankruptcy trustee's position is that ERISA is not an applicable nonbankruptcy law. But it certainly would seem on the face of those words that ERISA is applicable nonbankruptcy law. Indeed, the Fifth Circuit, which ruled contrary to our position in Goff, acknowledged the facially broad language of the statute and went on not to follow the facially broad language of the statute because it felt that the legislative history suggested that applicable nonbankruptcy law was limited to State spendthrift trust law. I would suggest that that is not a proper way to read the statute. Applicable nonbankruptcy would seem to cover ERISA. If that is so, then in those cases where a pension plan has an anti-alienation provision, mandated by ERISA, then the benefits are excluded from the bankruptcy estate under the plain language of the exclusion provision. The second point that has also been made is that the exemption provisions are not contrary to the straightforward reading that I have just tried to give to the exclusion provision. The exemption provision that petitioner has focused on today is the 522(d)(10)(e) provision which discusses pension plans. The Court seems to understand clearly two points about this. First, that provision covers all sorts of pension plans, not just pension plans that qualify for tax benefits under ERISA. If a... those sorts of pension plans, those that aren't qualified under ERISA, of course, do not contain an ERISA-mandated anti-alienation provision. And in cases involving such benefits, they would not necessarily be excluded from the bankruptcy estate and therefore might be subject to exemption under 522(d). Let me add that there are three significant categories of pension plans that qualify for tax benefits under ERISA, and yet are not required by the statute to have an anti-alienation provision. And those are governmental pension plans, church pension plans and Individual Retirement Accounts. Again, under our reading of the statute, those plans are not necessarily excluded from the bankruptcy estate. Interests in such plans would only be excluded if they happen to qualify under State spendthrift trust law, but interest in such plans are subject to exemption under section 522(d)(10)(e). And without section 522(d)(10)(e), interest in such plans might be totally distributed to creditors in bankruptcy proceedings. So section 522(d)(10)(e) serves the very important function, in cases involving Individual Retirement Accounts, governmental plans and church plans, of protecting pension assets to the extent reasonably necessary to the creditor's fresh start. If applicable nonbankruptcy law is read to include ERISA, then the statutes harmonize and the anti-alienation provision is given its full force. If it is read in the restrictive manner that petitioner proposes there is a real clash. The anti-alienation provision is not given its force. We contend that it would be doubly erroneous to read applicable nonbankruptcy law not in a straightforward manner in order to induce a clash between two statutes. It should be read straightforwardly to harmonize the statutes. Many Federal agencies are, of course, frequently creditors in bankruptcy proceedings. We considered that carefully and concluded, nevertheless, that the language of ERISA and the language of the bankruptcy code compel the conclusion that pension benefits, protected by ERISA's mandatory anti-alienation provision may not be distributed to creditors, either in or outside of bankruptcy, and that is our submission to this Court.
William H. Rehnquist: Thank you, Mr. Wright. Mr. Agee, you have 8 minutes remaining.
G. Steven Agee: Mr. Chief Justice, and may it please the Court: I have only three points in rebuttal. With respect to the Guidry case, the first major distinction of Guidry is of course that it was not a bankruptcy case. Unlike a lot of previous decisions that dealt with the application of ERISA protecting benefits from State law claims, Guidry did involve another Federal statute. But the point of distinction, as I recall the course of opinion, was that the statute in effect there, the Labor Management Relations Act, had its own savings clause, its own preemption provision that said it would not interfere with another Federal law. And the Court concluded, in effect, that the ERISA provision that says it will not modify or impair other Federal law, the two trumped each other and therefore ERISA could prevail over the Labor Management Relations Act. But in this case there is no similar provision in the bankruptcy code and there is no exception in ERISA or anywhere else that I am aware of, from this Federal preemption provision within ERISA itself that would make the bankruptcy code subservient to ERISA in that circumstance. There is some discussion of the concept of the fresh start, which is an important part of the bankruptcy codes provisions. But in this particular case, I would submit that the fresh start is not at all what was anticipated in drafting the bankruptcy code where you have an exemption for the tools of the trade, some small exemption for household goods, things of that nature. Because in this case, if the decision is in favor of the debtor, the debtor simply goes to the clerk's office, takes his check, can get on the first plane if he or she chooses to do so and they are gone to Mexico. They can spend the entire proceeds in the gaming house the very first day that they are gone. There is no requirement, there is no protection of the stream of income for retirement purposes in this particular case. And lastly, to speak about the harmonization of the various code sections, this provision within ERISA that says it will not supersede or impair other Federal law functions like the all-inclusive scope of the bankruptcy estate under section 541 is harmonized with this reasonable needs exemption in section 522 that deals with those exemptions. So I submit there is a harmonization by reading the code as the bankruptcy trustee suggests. And I would submit to the Court that to honor the plain meaning of this reasonable needs exemption in bankruptcy under 522, there should be no exclusion from the estate under 541(c)(2) and that the bankruptcy code's preexisting practice dealing with benefits that are prepared for distribution and ready for payment when the debtor enters into bankruptcy proceedings should carry over, post-code and apply in this case. I thank the Court.
William H. Rehnquist: Thank you, Mr. Agee. The case is submitted.
Speaker: The honorable court is now adjourned until tomorrow at ten o'clock.